THOMAS C. BRITTON, Bankruptcy Judge.
ORDER DENYING CONTINUANCE
The chapter 11 debtor’s motion for continuance filed May 2 is denied. It is not essential that the debtor appear in person on May 23. He may appear through counsel.
The debtor has also questioned this court’s discretion to order the debtor to show cause on May 23 why no plan has been filed in this case. This case will then have been pending over five months. A chapter 11 debtor is required to perform all the functions and duties of a trustee. 11 U.S.C. § 1107(a). A chapter 11 trustee is, therefore, required to:
“as soon as practicable, file a plan under § 1121 of this title, file a report of why the trustee will not file a plan, or recommend conversion of the case to a case under chapter 7 or 13 of this title or dismissal of the case.” § 1106(a)(5).
It appears that this debtor has failed to perform that duty. This court has authority to issue any order, process or judgment necessary or appropriate to enforce performance of that duty. § 105(a).
This motion has been denied without a hearing because movant’s counsel has specifically requested an ex parte ruling.